SAUFLEY, C.J.,
dissenting, with whom CALKINS and LEVY, JJ., join.
[¶ 14] The Court concludes that the instructions delivered by the court “adequately covered the prosecution’s burden of proof’ on Mann’s claim of self-defense. Because we would conclude that the instructions failed to make clear to the jury that the State bore the burden of proving that Mann’s unjustified conduct caused the victim’s death, we dissent.
[¶ 15] The court properly gave an instruction that “[t]he State, as you know, bears the burden of proof on all elements, including ... the justification of self-defense to disprove its existence.” See 17-A M.R.S.A. § 101(1) (Supp.2004); State v. Wilder, 2000 ME 32, ¶ 25, 748 A.2d 444, 451. After giving this instruction, however, the court gave the standard, yet confusing, instruction about the State’s burden of proving the unreasonableness of Mann’s belief that the victim was going to use force against him, before providing the instruction on how the justification is defined.
[I]f the justification of self-defense is precluded solely because of the requirement that the person’s belief be reasonable has not been met, the person still may be convicted of this crime for which recklessness and criminal negligence suffices and then only if holding the belief, when viewed in the light of the nature and purpose of the person’s conduct and the circumstances known to him, is grossly deviant from what a reasonable and prudent person would believe in the same situation.
This instruction, drawn from statutes, 17-A M.R.S.A. §§ 101(3), 108 (1983 & Supp. 2004), as we have authorized, State v. Sullivan, 1997 ME 71, ¶ 6, 695 A.2d 115, 117, is difficult for a legal scholar to follow, let alone a lay juror.
[¶ 16] The court then went on to instruct on physical force in defense of a person. Again, the court drew the language from the statute. 17-A M.R.S.A. § 108(1) (1983). This instruction did not, however, *188advise the jury of its responsibility to hold the State to its burden of proof:
This is the justification known as physical force in defense of a person. A person is justified in using a reasonable degree of nondeadly force upon another person in order to defend himself from what he reasonably believes to be the imminent use of unlawful nondeadly force by such other person, and he may use a degree of force which he reasonably believes to be necessary for such purpose.
[¶ 17] In contrast, Mann’s additional proposed jury instruction, slightly altered, would have provided a full and accurate description of the State’s burden of proving that Mann was unjustified in his use of force:
If you find that the Defendant’s actions in striking the decedent were ... to ward off an assault but at some point [were] unnecessary to repel the decedent’s attack, the State bears the burden of proof of showing that it was the Defendant’s ... unlawful blows and not his ... lawful blows that caused the decedent’s death.
This proposed instruction is consistent with Maine law,3 is generated by the evidence, and is not misleading or confusing. State v. McLean, 2002 ME 171, ¶ 17, 815 A.2d 799, 805. We would conclude that because the instructions delivered to the jury did not cover this content, they did not make explicit that the State bore the burden of proving that unlawful, rather than justified, conduct caused the victim’s death.
[¶ 18] We do not fault the trial court. We have certainly condoned convoluted self-defense instructions. We believe, however, that the time has come to require simple, straightforward instructions on this basic defense. The defendant’s counsel proposed something close to that.
[¶ 19] Accordingly, we would remand for a new trial.

. Although Mann advocates the adoption of a rule based on the Vermont Supreme Court case of State v. Rounds, 104 Vt. 442, 160 A. 249 (1932), the proposed instruction does not require the adoption of a new rule. As modified, Mann’s proposed instruction is consistent with existing Maine law. See 17-A M.R.S.A. §§ 101(1), 108 (1983 & Supp.2004).